Citation Nr: 0710005	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for degenerative disc disease of the lumbar spine for 
the period from December 8, 2000, to November 13, 2006.

2.  Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period commencing on November 14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 20 percent evaluation for degenerative disc 
disease of the lumbar spine, effective December 8, 2000 (the 
date on which he filed his original claim for VA compensation 
for this low back disability).  During the course of the 
appeal, the Board remanded the case to the RO in June 2005 
for additional evidentiary and procedural development.  
Following this development, in a January 2007 rating 
decision, the veteran was awarded an increased evaluation, to 
40 percent, for degenerative disc disease of the lumbar 
spine, effective November 14, 2006.  The Board must now 
consider whether the assignment of separate "staged" 
ratings for his service-connected orthopedic disability is 
warranted for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
case was returned to the Board in March 2007 and the veteran 
now continues his appeal.


FINDINGS OF FACT

1.  For the period from December 8, 2000 to November 13, 
2006, degenerative disc disease of the lumbar spine was 
manifested by subjective complaints of low back pain with 
pain radiating down the extremities, and moderate limitation 
of motion.

2.  For the period commencing on November 14, 2006, 
degenerative disc disease of the lumbar spine is manifested 
by subjective complaints of low back pain with pain radiating 
down the extremities, and severe limitation of motion, with 
forward flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for degenerative disc disease of the lumbar spine for 
the period from December 8, 2000 to November 13, 2006 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2006).

2.  The criteria for an increased evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine for 
the period commencing on November 14, 2006 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5236, 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in December 2000.  He was notified of the 
provisions of the VCAA in correspondence dated in March 2001.  
Thereafter, the rating decision currently on appeal was 
rendered in March 2002.  The veteran was again notified of 
the provisions of the VCAA in a letter dated in July 2005.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant private and VA treatment records showing the state 
of his low back disability for the period from December 2000 
to November 2006 have been obtained and associated with the 
evidence.  The veteran has also been provided with the 
opportunity to present oral testimony in support of his claim 
at hearings conducted before a hearing officer at the RO in 
March 2003, and before the Board at the VA Central Office 
(CO) in Washington, D.C., in May 2005.  In correspondence 
dated in July 2006, the veteran affirmed that VA had all of 
his relevant treatment records in its possession and he did 
not identify any other additional, relevant evidence that was 
not otherwise requested or obtained.  The Board therefore 
concludes that the veteran has been duly notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates.  In correspondence dated in January 2007, 
the veteran was furnished notice of the VCAA that was in 
compliance with Dingess.  Therefore, as there has been 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent laws and regulations:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The General Rating Formula for Diseases and Injuries of the 
Spine underwent a significant revision during the course of 
this appeal.  Pursuant to VAOPGCPREC 7-2003, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the contrary.  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Effective-date rules under 38 U.S.C.A. § 5110 prohibit an 
award based on a liberalizing law or regulation for the 
period prior to the effective date of the law or regulation.  
Where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue.  DeSousa v. Gober, 10 Vet. App. 461 
(1997); Green v. Brown, 10 Vet. App. 111, 116-119 (1997). 

Factual background and analysis: Entitlement to an initial 
evaluation greater than 20 percent for degenerative disc 
disease of the lumbar spine for the period from December 8, 
2000 to November 13, 2006.

The veteran's service medical records show onset of a chronic 
low back disability during his period of active duty.  He 
filed his original claim for VA compensation for a low back 
disorder on December 8, 2000, and was granted service 
connection for degenerative disc disease of the lumbar spine 
by rating action of March 2002, with an effective date of 
December 8, 2000. 

Private medical records associated with the claims file show 
that in March 2000 and April 2000, the veteran was treated 
for complaints of low back pain with pain radiating down his 
left lower extremity down to the knee.  The pain was 
described as being constant and moderate in intensity.  They 
were aggravated by lifting and prolonged standing and eased 
with rest.  The pain tended to increase over the course of 
the daytime.  He used non-prescription medication for his 
symptoms.  He was able to ambulate with no pain, but with a 
decreased stride and restricted lumbar movement.  A left 
thoracic and right lumbar scoliosis was observed on posture 
examination.  The veteran was able to forward flex to 55 
degrees with a sensation of tightness in his low back region.  
He was able to backward extend to 14 degrees without pain.  
He could laterally flex his lumbar spine to 8 degrees with 
pain on the right, and to 10 degrees with pain on the left.  
Tenderness was observed on palpation of his lumbosacral 
musculature, bilaterally.  Repeated flexion and extension of 
the trunk in a non-weightbearing position increased his low 
back pain.  The impression was osteoarthritis of the lumbar 
spine and Grade I spondylolisthesis L-5 on S-1.  The 
treatment course prescribed was moist heat, ultrasound and 
electric stimulation of the low back musculature, and 
therapeutic exercises.

The report of an August 2001 VA examination of the veteran's 
spine shows that he complained of constant low back pain, 
weakness, and stiffness that was aggravated by physical 
activity.  The pain reportedly radiated down both lower 
extremities during flare-ups.  He denied using a cane, 
crutch, brace, or any medication for his symptoms.  During 
the course of an adjoining examination for heart disease, he 
refused to walk on a treadmill for testing of his heart due, 
in part, to severe back pain.  Physical examination revealed 
tenderness on palpation of the lumbar vertebrae and normal 
vertebral alignment.  There was no evidence of erythema or 
swelling.  Range of motion study shows that the veteran could 
forward flex to 90 degrees actively and passively.  Backward 
extension was to 10 degrees actively and passively.  Lateral 
flexion was characterized as poor on the right, with no more 
than 10 degrees of lateral flexion on passive or active 
motion, bilaterally.  VA conducted an MRI study of the 
veteran's spine, which revealed spondylolisthesis at L5-S1, 
with severe neural foraminal narrowing due to 
spondylolisthesis, disc space narrowing, mild disc bulge, and 
end plate osteophytes.  The study also noted multi-level 
degenerative disc bulges and facet degeneration with some 
non-critical multi-level canal narrowing at the L2-3 and L3-4 
levels.

The transcript of a March 2003 RO hearing shows that the 
veteran testified, in pertinent part, that the August 2001 VA 
examination report was incorrect in stating that he did not 
use medication for his low back symptoms.  The veteran stated 
for the record that he regularly treated his low back 
symptoms with pain medication.  He also challenged the August 
2001 VA examiner's determination that the veteran was able to 
forward flex to 90 degrees, stating that he was unable to 
bend forward at waist that far and needed the help of his 
family members to remove his shoes.  He also reported that he 
received cortisone injections for his low back disability on 
several occasions.  He stated that his treating physicians 
acknowledged that he had a serious back disability, but that 
it did not warrant surgery.   

The transcript of a May 2005 CO hearing before the Board 
shows that the veteran testified, in pertinent part, that the 
findings presented in the August 2001 VA examination report 
did not accurately reflect the true state of his low back 
disability with respect to his actual range of lumbar motion.  
He requested that he be re-examined by a different physician.  
The veteran's daughter, Ms. P.F., also stated that the 
veteran's memory and powers of mental recall were fading due 
to Alzheimer's disease.

Applying the facts of the case to the rating criteria then in 
effect, the Board finds that there is no objective basis to 
increase the veteran's disability evaluation above 20 percent 
for his degenerative disc disease of the lumbar spine for the 
period from December 8, 2000, to November 13, 2006 on the 
basis of limitation of motion alone.  Notwithstanding the 
veteran's oral testimony implying otherwise, there is no 
clinical evidence that demonstrates severe limitation of 
motion or marked limitation of forward bending in the 
standing position that would warrant the assignment of a 40 
percent evaluation.  Testing on private examination in April 
2000 shows forward flexion to 55 degrees, which is consistent 
with moderate limitation of motion.  Although the medical 
evidence does demonstrate that the veteran has osteo-
arthritic changes running the length of his lumbar spine, 
with MRI scans showing neural foraminal narrowing of the 
veteran's vertebral spaces associated with disc space 
narrowing, mild disc bulge, and end plate osteophytes, this 
is not accompanied by loss of lateral motion.  While the 
veteran's lateral flexion was characterized as being poor, 
and limited to no more than 8 - 10 degrees, it is 
nevertheless not lost.  There is also no clinical evidence of 
severe intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, or sciatic neuropathy 
manifested by muscle spasm or neurological impairment of his 
lower extremities.  Therefore, in view of the foregoing 
discussion, the Board concludes that the medical evidence 
does not demonstrate that the disabling symptoms associated 
with the veteran's degenerative disc disease of his lumbar 
spine have met the criteria for the assignment of an 
evaluation greater than 20 percent for the period from 
December 8, 2000, to November 13, 2006. 
  
Factual background and analysis: Entitlement to an increased 
evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine for the period commencing on 
November 14, 2006.

Pursuant to the veteran's request, he was provided with a new 
VA examination of his low back disability on November 14, 
2006.  A notation in the report of this examination shows 
that the veteran's pertinent clinical history contained 
within his claims file had been reviewed by the examining 
physician.  The examination report shows that the veteran 
complained of intermittent but daily episodes of low back 
pain with morning stiffness and radiating pain down his lower 
extremities.  Flare-ups would occur in cold weather.  He 
denied having any bladder or bowel incontinence or erectile 
dysfunction associated with his back disability.  He also 
denied having any history of low back surgery.  He ambulated 
with the assistance of a walker and moved at a very slow pace 
and only a few feet at a time.  His spouse helped him with 
his activities of daily living, which included helping him 
dress, put on his shoes, and bathe.  Physical examination 
revealed tenderness on palpation of his musculature from L1-
L5, but without any significant swelling, redness, or obvious 
deformities of his lower back.  He was only able to perform 
the minimal range of motion of his lumbar spine, with forward 
flexion to only 30 degrees, with constant pain throughout and 
further flexion limited by weakness and pain (normal forward 
flexion being to 90 degrees).  Lateral flexion was to 10 
degrees, bilaterally, limited by weakness and pain (normal 
lateral flexion being to 30 degrees, bilaterally).  Rotation 
was to 5 degrees bilaterally, limited by pain (normal 
rotation being to 30 degrees, bilaterally).  He was positive 
for weakness, decreased endurance, and easy fatigability with 
repetitive use.  Repetition was not performed on account of 
the veteran's significant fatigue and weakness, so the 
examiner was unable to assess whether or not repetition 
increased his limitation of motion or his pain.  Pain was 
deemed to be the primary limiting factor, and the veteran's 
own generalized weakness prevented the examiner from 
determining his level of functional loss due to weakness.  X-
ray study confirmed the presence of significant degenerative 
changes affecting the veteran's lumbar spine from L2 - S1.  
The diagnosis was degenerative arthritis of the lumbar spine 
with chronic pain.

Applying the applicable criteria to the above facts, the 
Board concludes that the objective medical evidence does not 
support the assignment of more than a 40 percent evaluation 
for the veteran's degenerative disc disease of the lumbar 
spine for the period commencing on November 14, 2006.  The VA 
examination of November 14, 2006 clearly demonstrates that 
his thoracolumbar spine is limited on forward flexion to only 
30 degrees due to pain.  This is consistent with the criteria 
for a 40 percent evaluation under the revised rating 
schedule.  However, the clinical evidence does not 
demonstrate that the veteran's low back disability is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, or by incapacitating attacks of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the course of any 12 month period, that 
would permit the assignment of an evaluation greater than 40 
percent.  Therefore, the veteran's claim for a rating 
increase in excess of 40 percent for degenerative disc 
disease of the lumbar spine for the period commencing on 
November 14, 2006 must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no evidence of an exceptional 
or unusual disability picture associated with the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this regard, the Board notes that the veteran 
is retired due to advanced age, and that he does not have a 
history of surgery for his low back disability, thus 
indicating that this condition is not exceptionally 
disabling.  The Board is therefore not required to discuss 
the possible application of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).




ORDER

An initial evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine for the period 
from December 8, 2000 to November 13, 2006 is denied.

An increased evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine for the period 
commencing on November 14, 2006 is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


